    Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 1 of 8



                        DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

  GLENCORE LTD.
                                Plaintiff,
                                                        CASE NO. _________________
                   v.

  SEVERIN A. DAVIS; ALPHONSUS A. DENIS;
  LINROY E. FORDE; MAYNARD LAZARE;
                                                           ACTION FOR DECLARATORY
  GREGORY A. MATHURIN; EUGENE E.
                                                                  JUDGMENT
  STEPHENSON; RAUL GONZALEZ;
  MALVINA JACKSON; AND ALEXANDER ST.
  ROSE.

                                Defendants.



                                              COMPLAINT

       Plaintiff Glencore Ltd. (“Glencore”), by and through its attorneys, as and for its

Complaint against Defendants, hereby alleges as follows:



                                    NATURE OF THE ACTION

       1.      This is an action for a declaratory judgment pursuant to the Federal Declaratory

Judgments Act, 28 U.S.C. §§ 2201–2202, and Rule 57 of the Federal Rules of Civil Procedure.

       2.      Glencore seeks a declaratory judgment that it has no liability to any of the

Defendants for any injuries allegedly caused by or arising out of Defendants’ exposure to bauxite

or bauxite dust during their employment at the Alumina Refinery in St. Croix, U.S. Virgin

Islands (the “Alleged Injuries”).

       3.      Glencore also seeks a declaratory judgment that any claims by any of the

Defendants for any Alleged Injuries is barred by the two-year Statute of Limitations codified in

V.I. Code Ann. Tit. 5, § 31(5)(A).



                                               -1-
    Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 2 of 8



                                        THE PARTIES

       4.     Glencore Ltd. is a corporation organized under the laws of Switzerland, with its

principal U.S. place of business at 330 Madison Avenue, New York, N.Y., 10017.

       5.     Upon information and belief, Defendant Severin A. Davis is a citizen and resident

of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the Alumina

Refinery.

       6.     Upon information and belief, Defendant Alphonsus A. Denis is a citizen and

resident of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the

Alumina Refinery.

       7.     Upon information and belief, Defendant Linroy E. Forde is a citizen and resident

of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the Alumina

Refinery.

       8.     Upon information and belief, Defendant Maynard Lazare is a citizen and resident

of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the Alumina

Refinery.

       9.     Upon information and belief, Defendant Gregory A. Mathurin is a citizen and

resident of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the

Alumina Refinery.

       10.    Upon information and belief, Defendant Eugene E. Stephenson is a citizen and

resident of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the

Alumina Refinery.

       11.    Upon information and belief, Defendant Raul Gonzalez is a citizen and resident of

St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the Alumina

Refinery.


                                              -2-
     Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 3 of 8



        12.         Upon information and belief, Defendant Malvina Jackson is a citizen and resident

of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the Alumina

Refinery.

        13.         Upon information and belief, Defendant Alexander St. Rose is a citizen and

resident of St. Croix, U.S. Virgin Islands. Defendant claims to be a former employee at the

Alumina Refinery.

                                     JURISDICTION AND VENUE

        14.         This litigation is a civil action over which this Court has original diversity

jurisdiction pursuant to 28 U.S.C. §1331 and 28 U.S.C. § 1332 based on diversity of the parties.

        15.         An actual controversy exists between the Parties within the meaning of 28 U.S.C.

§ 2202, which is of sufficient immediacy and reality to warrant declaratory relief. Defendants

have asserted that Glencore is liable for the Alleged Injuries. Glencore disputes that it has any

liability to Defendants.

        16.         Venue is proper in this district under 28 U.S.C. § 1391(b), because, upon

information and belief, the Defendants are each citizens and residents of this District, and

because alleged acts that precipitated each of the Defendants’ claims against Glencore occurred

in this district.

        17.         This Court has personal jurisdiction over each of the Defendants because, upon

information and belief, they each reside in this district, and because they each contend that the

Alleged Injuries occurred at the Alumina Refinery, which is located in this district.

                                       FACTUAL ALLEGATIONS

        18.         Between 1989 and 1995, the Alumina Refinery was owned and operated by

Virgin Islands Alumina Company (“VIALCO”). Between 1990 and 1995, Glencore supplied

raw bauxite ore to VIALCO.


                                                     -3-
     Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 4 of 8



        19.     Glencore never owned or operated the Refinery and was not involved in its day-

to-day operations.

        20.     The Defendants are all individuals who claim to have worked at the Alumina

Refinery in St. Croix during various periods between 1989 and 1995:

        a) Severin A. Davis claims to have “worked at the Alumina Refinery from in [sic] the
           early 1990s” as a security officer (Davis Complaint, ¶ 7);

        b) Alphonsus A. Denis claims to have “worked at the Alumina Refinery intermittently in
           the mid-1990s” as a laborer (Denis Complaint, ¶ 7);

        c) Linroy E. Forde claims to have “worked at the Alumina Refinery from 1989 to 1995”
           in maintenance (Forde Complaint, ¶ 7);

        d) Maynard Lazare claims to have “worked at the Alumina Refinery from 1989-1992”
           as a machinist (Lazare Complaint, ¶ 7);

        e) Gregory A. Mathurin claims to have “worked at the Alumina Refinery from 1989-
           1992” in maintenance (Mathurin Complaint, ¶ 7);

        f) Eugene E. Stephenson claims to have “worked at the Alumina Refinery from the
           early 1990s to the mid-1990s” as a technician and instrument fitter (Stephenson
           Complaint, ¶ 7);

        g) Raul Gonzalez claims to have “worked at the Alumina Refinery from . . . 1989 to
           1990 for Camino del Mar Inc.” (Gonzalez Complaint, ¶ 8);

        h) Malvina Jackson claims to have “worked at the Alumina Refinery from . . . 1990 to
           1995 for Virgin Islands Alumina Inc. (VIALCO)” as a personnel administrator
           (Jackson Complaint, ¶ 8); and

        i) Alexander St. Rose claims to have “worked at the Alumina Refinery from . . . 1990 to
           1995 for [VIALCO]” (St. Rose Complaint, ¶ 8).

        21.     On August 3, 2020, each of the Defendants filed a complaint (each one a

“Negligence Complaint”; collectively, the “Negligence Complaints”) against Glencore, Hess

Corporation and Hess Oil Virgin Islands Corp. in the Superior Court of the Virgin Islands,

Division of St. Croix (the “Superior Court”).1


1
 Three individuals—Malvina Jackson, Raul Gonzalez, and Alexander St. Rose—also included Lockheed Martin
Corporation as a defendant.


                                                   -4-
    Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 5 of 8



       22.     A representative example of a Negligence Complaint is attached hereto as Exhibit

A, Davis Complaint. With respect to the allegations against Glencore, each of the other

Negligence Complaints is essentially identical to Ex. A.

       23.     The Negligence Complaints generally alleged, inter alia, that the Defendants

suffered respiratory illness as a result of exposure to bauxite dust during their employment at the

Alumina Refinery, and sought to hold Glencore liable in its capacity as the supplier of raw

bauxite ore to the Alumina Refinery.

       24.     Glencore was served with the Negligence Complaints on August 7, 2020. On

August 28, 2020, Hess Corporation removed the cases to this Court, and Glencore consented to

removal on August 31, 2020. On September 18, 2020, all of the Defendants filed notices of

voluntary dismissal (without prejudice) of the Negligence Complaints.

       25.     In their Negligence Complaints, each Defendant asserted that he or she was

“exposed to bauxite ore dusts (and their constituents and waste products) . . . .” (See, e.g., Ex. A,

Davis Complaint ¶ 8) Each further claimed to have been diagnosed with mixed-dust

pneumoconiosis in either 2018 or 2019, and asserted that their “lung disease and injury [was] the

direct and proximate results of [their] repeated unprotected exposures to various toxic substances

during [their] work at the Alumina Refinery and Oil Refinery.” (See, e.g., Ex. A, Davis

Complaint ¶ 11)

       26.     The Negligence Complaints purported to allege five causes of action against

Glencore based on the Restatement (Second) of Torts:

       a) First, under Section 388 (Chattel Known to be Dangerous for Intended Use), the
          Defendants claimed that Glencore should have warned the Defendants of the alleged
          potential dangers of the bauxite ore that Glencore supplied to the Alumina Refinery.

       b) Second, under Section 389 (Chattel Unlikely to be Made Safe for Use), Defendants
          claimed that Glencore knew or should have known that allegedly the bauxite ore was
          unlikely to be made reasonably safe.


                                                -5-
       Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 6 of 8



         c) Third, under Section 390 (Chattel for Use by Person Known to be Incompetent), the
            Negligence Complaints alleged that Glencore should have expected that the bauxite it
            supplied would have endangered Defendants because it should have known that the
            plant operator VIALCO was allegedly not competent.

         d) Fourth, under Section 392 (Chattel Used to Supplier’s Business Purpose), Defendants
            alleged that the Alumina Refinery allegedly served Glencore’s business purpose
            during the years of VIALCO’s ownership and operation, and that Glencore was
            required to but did not exercise reasonable care to make the bauxite safe for
            Defendants when performing such business purpose.

         e) Fifth and last, under Section 324A (Negligent Undertaking), Defendants alleged that
            Glencore should have exercised reasonable care when undertaking to perform a duty
            allegedly owed to Defendants, but failed to do so.

         27.    As the supplier of bauxite to the Alumina Refinery, Glencore owed no duty of

care to any of the Alumina Refinery’s employees, including Defendants.

         28.    Rather, Glencore relied on VIALCO – a sophisticated, industrial purchaser with

specialized expertise regarding the nature of the product it was purchasing – to convey any

necessary warnings to its employees regarding the bauxite ore.

         29.    Glencore provided written warnings to VIALCO in the form of a Material Safety

Data Sheet, and was also able to observe appropriate controls in place during its visits to the

Alumina Refinery. Glencore therefore knew that VIALCO was aware of the nature of bauxite,

including any requisite precautions, and that VIALCO ran its business in a manner not only

consistent with industry standards, but also with due consideration for employee safety. s

         30.    Defendants’ claims are subject to the two-year Statute of Limitations codified at

V.I. Code Ann. Tit. 5, § 31(5)(A).

         31.    Any alleged exposure claimed by Defendants occurred more than twenty years

ago.

         32.    Accordingly, the two-year statute of limitations has long passed, and Defendants’

claims are time-barred.



                                                -6-
    Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 7 of 8



        33.     Nor can Defendants justify application of the discovery rule to toll the statute of

limitations since, upon information and belief, Defendants were fully aware of their potential

claims long before they filed the Negligence Complaints.

                                      CLAIMS FOR RELIEF

                                  COUNT 1 (Declaratory Relief)

        34.     Glencore repeats, reiterates and realleges each and every allegation of the

paragraphs 1 through 33 as if fully set forth herein.

        35.     An actual, present and justiciable controversy has arisen between Glencore and

Defendants regarding Glencore’s alleged liability to Defendants as a result of its role as the

supplier of bauxite to the Alumina Refinery.

        36.     As the supplier of bauxite to the Alumina Refinery, which was a sophisticated

industrial purchaser, Glencore owed no duty of care to any of the Defendants.

        37.     Glencore is thus entitled to a declaratory judgment that it is not liable to the

Defendants as a result of its role as the supplier of bauxite to the Alumina Refinery.

                                  COUNT 2 (Declaratory Relief)

        38.     Glencore repeats, reiterates and realleges each and every allegation of paragraphs

1 through 37 as if fully set forth herein.

        39.     An actual, present and justiciable controversy has arisen between Glencore and

Defendants regarding the timeliness of the Defendants’ claims against Glencore as a result of its

role as the supplier of bauxite to the Alumina Refinery.

        40.     The Defendants’ claims against Glencore are barred by the Statute of Limitations,

V.I. Code Ann. Tit. 5, § 31(5)(A).

        41.     Glencore is thus entitled to a declaratory judgment that Defendants’ alleged

claims against Glencore are barred by the Statute of Limitations.


                                                 -7-
    Case: 1:20-cv-00075-WAL-GWC Document #: 1 Filed: 09/24/20 Page 8 of 8



                                  PRAYER FOR RELIEF

      WHEREFORE, Glencore respectfully requests that the Court:

          a) Enter a declaratory judgment in accordance with the declaratory relief sought;

          b) Enter such other further relief to which Glencore may be entitled as a matter of

             law or equity, or which the Court determines to be just and proper.



Dated: September 24, 2020
                                           /s/ Richard H. Hunter
                                           Richard H. Hunter, Esq.
                                           V.I. Bar No. 332
                                           HUNTER & COLE
                                           1138 King Street, Ste. 3
                                           Christiansted, St. Croix VI 00820
                                           Phone: 340-773-3535
                                           Fax: 340-778-8241
                                           rhunter@huntercolevi.com


                                           Counsel for Glencore Ltd.




                                             -8-
